


Exhibit 10.9

 

Rouse Properties, Inc.

2012 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective as of [·] (the “Date of Grant”), between Rouse Properties, Inc., a
Delaware corporation (the “Company”) and [·] (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Rouse Properties, Inc. 2012 Equity
Incentive Plan (the “Plan”).  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Grant of the Option.  The Company hereby grants to the
Participant the right and option (the “Option”) to purchase, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of [·] Shares
as of the Date of Grant.  The Option is intended to be a Nonqualified Stock
Option.

 

2.             Option Price.  The purchase price of the Shares subject to the
Option is $[·] per Share (the “Option Price”).

 

3.             Option Term.  The term of the Option shall be ten (10) years,
commencing on the Date of Grant (the “Option Term”).  The Option shall
automatically terminate upon the expiration of the Option Term, or at such
earlier time specified herein or in the Plan.

 

4.             Vesting of the Option.  Subject to the Participant’s continued
service to the Company through the applicable vesting date and the terms of the
Plan, the Option shall vest in equal installments on each of the first five
(5) anniversaries of the Date of Grant, such that twenty percent (20%) of the
Option vests on each such anniversary (each, a “Vesting Date”).  At any time,
the portion of the Option which has become vested in accordance with the terms
hereof shall be called the “Vested Portion.”

 

5.             Termination of Service.

 

(a)           Termination of Service for Cause.  Upon a termination of the
Participant’s Service by the Company for Cause the Option, including the Vested
Portion, shall immediately terminate and be forfeited without consideration.

 

--------------------------------------------------------------------------------


 

(b)           Termination of Service due to death or Disability.  Upon a
termination of the Participant’s Service by reason of death or Disability, any
unvested portion of the Option shall immediately terminate and be forfeited
without consideration and the Vested Portion shall remain exercisable until the
earlier of (i) one (1) year following such termination of Service and (ii) the
expiration of the Option Term.

 

(c)           Other Terminations of Service.  Upon a termination of the
Participant’s Service for any reason, other than pursuant to Sections 5(a) and
5(b) above, any unvested portion of the Option shall immediately terminate and
be forfeited without consideration and the Vested Portion shall remain
exercisable until the earlier of (i) ninety (90) days following such termination
of Service and (ii) the expiration of the Option Term.

 

6.             Exercise Procedures.

 

(a)           Notice of Exercise.  To the extent exercisable, the Participant or
the Participant’s representative may exercise the Vested Portion or any part
thereof prior to the expiration of the Option Term by giving written notice to
the Company in the form attached hereto as Exhibit A (the “Notice of
Exercise”).  The Notice of Exercise shall be signed by the person exercising
such Option.  In the event that such Option is being exercised by the
Participant’s representative, the Notice of Exercise shall be accompanied by
proof (satisfactory to the Company) of such representative’s right to exercise
such Option.

 

(b)           Method of Exercise.  The Participant or the Participant’s
representative shall deliver to the Company, at the time the Notice of Exercise
is given, payment in cash or, to the extent permitted by the Committee, another
form of payment permissible under Section 6.4 of the Plan for the full amount of
the aggregate Option Price for the exercised Option.

 

(c)           Issuance of Shares.  Provided the Company receives a properly
completed and executed Notice of Exercise and payment for the full amount of the
aggregate Option Price, the Company shall promptly cause the Shares underlying
the exercised Option to be issued in the name of the Person exercising the
applicable Option.

 

7.             No Right to Continued Service.  The granting of the Option
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the service of such Participant.

 

8.             Securities Laws/Legend on Certificates.  The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded.  If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, the
Participant shall deliver to the Company an agreement or certificate containing
such representations, warranties and covenants as the Company which satisfies
such requirements.  The certificates representing the Shares shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
reasonably advisable, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

2

--------------------------------------------------------------------------------


 

9.             Transferability.  Unless otherwise provided by the Committee, the
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.  During the Participant’s
lifetime, the Option is exercisable only by the Participant.

 

10.           Withholding.  The Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold any applicable withholding taxes in respect of the
Option, its exercise or transfer and to take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.

 

11.           Notices.  Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid.  A
notice shall be addressed to the Company, Attention: General Counsel, at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

 

12.           Entire Agreement.  This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

13.           Waiver.  No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

14.           Successors and Assigns.  The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and have agreed in writing to be joined herein and be bound by the terms hereof.

 

15.           Choice of Law.  This Award Agreement shall be governed by the law
of the State of Delaware (regardless of the laws that might otherwise govern
under applicable Delaware principles of conflicts of law) as to all matters,
including but not limited to matters of validity, construction, effect,
performance and remedies.

 

16.           Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between

 

3

--------------------------------------------------------------------------------


 

any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

17.           No Guarantees Regarding Tax Treatment.  The Participant shall be
responsible for all taxes with respect to the Option.  The Committee and the
Company make no guarantees regarding the tax treatment of the Option.

 

18.           Amendment.  The Committee may amend or alter this Award Agreement
and the Option granted hereunder at any time, subject to the terms of the Plan.

 

19.           Severability.  The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

20.           Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

*                       *                       *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

Option Award Agreement — [·]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Notice of Exercise

 

Rouse Properties, Inc.

 

 

 

 

 

 

 

 

Attn: General Counsel

 

Date of Exercise:

 

Ladies & Gentlemen:

 

1.             Exercise of Option.  This constitutes notice to Rouse
Properties, Inc. (the “Company”) that pursuant to my Nonqualified Stock Option
Award Agreement (the “Award Agreement”) under the Company’s 2012 Equity
Incentive Plan (the “Plan”) I elect to purchase the number of Shares of Company
common stock set forth below and for the price set forth below.  By signing and
delivering this notice to the Company, I hereby acknowledge that I am the holder
of the stock option (the “Option”) exercised by this notice and have full power
and authority to exercise the same.

 

Date of Grant:

 

 

 

 

 

Number of Shares as to which the Option is exercised (“Optioned Shares”):

 

 

 

 

 

Shares to be issued in name of:

 

 

 

 

 

Total exercise price:

 

$

 

 

 

Cash Exercise Cash payment delivered herewith:

 

$

 

2.             Form of Payment.  Forms of payment other than cash or its
equivalent (e.g. by cashier’s check) are limited by the Plan and are permissible
only to the extent approved by the compensation committee of the Board of
Directors of the Company (the “Committee”) or any committee designated thereby,
in its sole discretion.

 

3.             Delivery of Payment.  With this notice, I hereby deliver to the
Company the full purchase price of the Optioned Shares and any and all
withholding taxes due in connection with the exercise of my Option or have
otherwise satisfied such requirements.

 

4.             Rights as Stockholder.  While the Company will endeavor to
process this notice in a timely manner, I acknowledge that until the issuance of
the shares underlying the Optioned Shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares, notwithstanding the
exercise of my option(s).  No adjustment shall be made for a dividend or other
right for which the record date is prior to the date of issuance of the optioned
stock.

 

--------------------------------------------------------------------------------


 

5.             Interpretation.  Any dispute regarding the interpretation of this
notice shall be submitted promptly by me or by the Company to the Committee. 
The resolution of such a dispute by the Committee shall be final and binding on
all parties.

 

6.             Governing Law; Severability.  This notice is governed by the
internal substantive laws but not the choice of law rules, of Delaware.  In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this notice will continue in
full force and effect without said provision.

 

7.             Entire Agreement.  The Plan and the Award Agreement under which
the Optioned Shares were granted are incorporated herein by reference, and
together with this notice constitute the entire agreement of the parties with
respect to the subject matter hereof.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(social security number)

 

2

--------------------------------------------------------------------------------
